Loring, J.
The plaintiff in this case was a passenger in a long car with side seats at each end and cross seats with sliding backs in the centre. She testified that she was sitting on the last cross seat with one Callahan. As the car was nearing the crossing where she had asked the conductor to stop she got up, took hold of the handles in the upper corner of each of the two rear seats and stood in the aisle waiting for the car to stop, but the car did not stop. Then the conductor “ gave another quick bell,” saying in a disturbed tone, “What is the matter with that fellow?” Thereupon, to quote the plaintiff’s words, “the car came to a terrible stop ”; the stop “ was an unusual stop; I never saw one like it ... in its violence.” “ I was thrown on the ground, on my back.” She testified that she “had quite a firm hold ” of the two handles, and that she knew of the signs in the defendant’s cars asking passengers to “ Please be at the door when nearing your stop.” This story was corroborated by Callahan. Callahan also testified that he stepped into the aisle to let the plaintiff, who was sitting next the window, pass out; that he took hold of the handle of the seat next in front of the seat on which he and the plaintiff had been sitting, and that he “was thrown backward like that against the side of the seat” by the abrupt stop, and the seat back, of which he had hold, slid forward. The conductor was called as a witness by the defendant. He testified that the plaintiff was standing in the vestibule when the car stopped and that she was thrown against the end of the car, that she “started to swing around” and that he “ caught her arm and held her. I wasn’t staggered at all, because I was used to the cars, and wasn’t thrown at all.” The conductor added that the motorman slowed down the car as it went over some switches and connections just before the plaintiff’s stopping place, and then in place of bringing the car to a stop to let the plaintiff off he put on the power and started *553ahead whereupon he “gave another bell” and the motorman put on too much air or put it on too fast and “ brought up kind of abrupt.”
We do not mean to intimate that the story of Callahan and the plaintiff taken alone would not have brought this case within Lacour v. Springfield Street Railway, 200 Mass. 34, Black v. Boston Elevated Railway, 206 Mass. 80, and Work v. Boston Elevated Railway, ante, 447, nor that the conductor’s testimony taken alone would not have brought it within Cutts v. Boston Elevated Railway, 202 Mass. 450. Upon those points it is not necessary to express an opinion for when the two are taken together there was without question evidence which warranted a finding that the motorman was negligent in the way he brought the car to a stop, and the case comes with the class of cases like Work v. Boston Elevated Railway, ante, 447.

Exceptions overruled.